DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Claims 1 and 13
Applicant argues that the combination of Kim and Bassi does not explicitly teach “the controller selects two different electrical stimuli so as to alternate the field of view of the image sensor back and forth to obtain a first image stream with a first field of view and a second image stream with a second field of view, which is different from the first field of view.”
In response, the Examiner respectfully disagrees.  Kim teaches referring to FIG. 21, the processor 470 may change the focal distance of the variable lens 300 to take the first state VLFL. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the left side based on the direction of travel of the vehicle at the first distance ahead of the vehicle.  The processor 470 may acquire a first image IM1 when the focal distance of the variable lens 300 is in the first state VLFL.  The processor 470 may change the focal distance of the variable lens 300 to take the second state VLFR. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the right side, based on the direction of travel of the vehicle, at the first distance ahead of the vehicle.  The The processor 470 may acquire the first image IM1 and the second image IM2 within a very short time. For example, the processor 470 may acquire the first image IM1 and the second image IM2 at about the same time.  The processor 470 may produce a stereo image SIM based on the first image IM1 and the second image IM2. The processor 470 may perform disparity calculation based on the stereo image SIM. The processor 470 may detect the distance to the object based on disparity calculation.  [0480] – [0485].  Fig. 21 shows that based on the first image IM1 and the second image IM2, a stereo image SIM containing both the first image IM1 and the second image IM2 is obtained.
In another implementation, Kim teaches capturing multiple images during a first time period and a second time period.  This implementation facilitate the implementation of object detection, object verification, and object tracking.  [0585] – [0600].  Because image stream can interpreted as a series of images, Kim teaches image stream.
Applicant appears to argue that because the stereo images are acquired during first and second frame periods, Kim does not teach a first image stream and a second image stream.
In response, the claim does not recite that the first image stream and the second image stream are obtained simultaneously.  In fact, the claim explicitly recites one image sensor and “the controller selects two different electrical stimuli so as to alternate the field of view of the image sensor back and forth to obtain a first image stream with a first field of view and a second image stream with a second field of view, which is different from the first field of view” demonstrate that the interpretation of first image .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., image streams are generated at frame rates suitable for simultaneous display for the first and second image streams) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the combination of Kim and Bassi does not explicitly teach “the controller supplies the first image stream and the second image stream to at least one display to be displayed simultaneously.”
In response, the Examiner respectfully disagrees.  Bassi teaches FIG. SA conceptually illustrates the more traditional centralized system architecture where a plurality of cameras, e.g. four cameras 510, 530, 570 and 590 in this example, are mounted on four sides of a vehicle. Each camera provides a corresponding feed to a central processor 500. In this configuration the cameras do not need to have more than a basic Image and Signal Processor (ISP), having a limited functionality as far as their image processing capabilities are concerned. In some cases, the ISP may even not be included, instead raw data from the image sensor could be sent to the central processor that will implement all the ISP functions. The feed from each of the cameras are collected by the central processor 500. In such a central configuration, the central processor 500 must include a powerful Geometry and Color Processing (GCP) unit, and 
Applicant appears to argue that the combination of Kim and Bassi cannot be combined to teach the limitation “the controller supplies the first image stream and the second image stream to at least one display to be displayed simultaneously” because IM1 and IM2 disclosed in Kim are almost identical.
In response, the Examiner respectfully disagrees.  Kim teaches IM1 and IM2 have different fields of view.  [0480] – [0482] of Kim shows “the processor 470 may change the focal distance of the variable lens 300 to take the first state VLFL. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the left side based on the direction of travel of the vehicle at the first distance ahead of the vehicle.  The processor 470 may acquire a first image IMl when the focal distance of the variable lens 300 is in the first state VLFL. The processor 470 may change the focal distance of the variable lens 300 to take the second state VLFR. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the right side, based on the direction of travel of the vehicle, at the first distance ahead of the vehicle.”
how to construct or otherwise control the electrowetting lens to be operable to...) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 23
Applicant argues that combining Kim and Penilla is based on impermissible hindsight reconstruction of the present invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Penilla’s suggestion because such incorporation would allow the user to customize and access his/her unique settings in his/her own account.  This rationale to combine Kim and Penilla comes from column 10, line 60 to column 11, line 10 and column 19, lines 5-
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, the claim recites “wherein the controller…and then selects at least two different zoomed fields of view to capture images of both eyes of the person.”  However, the specification does not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-16, 19-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of Bassi et al. (US 2016/0368417 A1).
Consider claim 1, Kim teaches an imaging system for a vehicle comprising: an image sensor disposed in the vehicle ([0145] – [0150] and Fig. 3 - 5); an electrowetting lens positioned in proximity to a front of the image sensor, the electrowetting lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0160].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor.  [0224] – [0229] and Fig. 3 - 5); and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor ([0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which ; and a controller coupled to the electrowetting lens and configured to select a field of view of the image sensor from the plurality of possible fields of view by selecting the electrical stimulus to be applied to the electrowetting lens (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0160].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor.  [0224] – [0229] and Fig. 3 - 5), wherein the controller selects two different electrical stimuli so as to alternate the field of view of the image sensor back and forth to simultaneously obtain a first image with a first field of view and a second image with a second field of view, which is different from the first field of view (referring to FIG. 21, the processor 470 may change the focal distance of the variable lens 300 to take the first state VLFL. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the left side based on the direction of travel of the vehicle at the first distance ahead of the vehicle.  The processor 470 may acquire a first image IM1 when the focal distance of the variable lens 300 is in the first state VLFL.  The processor 470 may change the focal distance of the variable lens 300 to take the second state VLFR. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the right side, based on the direction of travel of the vehicle, at the first distance ahead of the vehicle.  The processor 470 may acquire a second image IM2 when the focal distance of the variable lens 300 is in the second state VLFR.  The processor 470 may acquire the first image IM1 and the second image IM2 within a very short time. For example, the processor 470 may acquire the first image IM1 and the second image IM2 at about the same time.  The processor 470 may produce a stereo image SIM based on the first image IM1 and the second image IM2. The processor 470 may perform disparity calculation based on the stereo image SIM. The processor 470 may detect the distance to the object based on disparity calculation.  [0480] – [0485].  Fig. 21 shows that based on the first image IM1 and the second image IM2, a stereo image SIM containing both the first image IM1 and the second image IM2 is obtained).
stream and a second image stream.
In another implementation, Kim’s system teaches a first image stream and a second image stream ([0585] – [0600]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of obtaining a first image stream and a second image stream because such incorporation would facilitate the implementation of object detection, object verification, and object tracking.  [0585] – [0600]. 
However, Kim does not explicitly teach the controller supplies the first image stream and the second image stream to at least one display to be displayed simultaneously.
In an analogous art, Bassi suggests a real-time visual system complements its cameras with a component for displaying the constructed surround-view and individual raw or processed feeds from the cameras.
Bassi teaches the controller supplies the first image stream and the second stream to at least one display to be displayed simultaneously ([0043], [0048], [0050] – [0053], [0057])
Kim’s system coupled with Bassi’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Bassi’s suggestion because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of displaying simultaneously in different areas of a first display the first image stream and the second image stream because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  [0048] and [0057].

Consider claim 2, Kim teaches the image sensor is mounted in the vehicle so as to have a forward field of view ([0084] – [0085] and Fig. 1).
Consider claim 6, Kim teaches the image sensor is mounted in the vehicle so as to have a rearward field of view external of the vehicle ([0084] – [0085]).
Consider claim 7, Kim teaches the image sensor is mounted in the vehicle so as to have rearward field of view internal of the vehicle ([0084] – [0085] and [0359]).
Consider claim 9, Kim teaches the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the field of view to be shifted (A voltage may be applied to the first electrodes under the control of the processor.  For example, different levels of voltage may be respectively applied to each of the first electrodes under the control of the processor.  The liquid crystal layer may be disposed between the first substrate and the second substrate.  The liquid crystal layer 
Consider claim 10, Kim teaches the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the field of view to be narrowed or widened (FIG. 13 illustrates the first electrodes 1212a to 1212i arranged so as to extend in the up-down direction.  When the first electrodes 1212a to 1212i are arranged so as to extend in the up-down direction as described above, the Field Of View (FOV) in the left-right direction may be widened. As the number of first electrodes 1212a to 1212i is increased, the FOV in the left-right direction may be gradually widened. The variable lens 300 may further include a drive unit. The drive unit may apply a voltage to the respective first electrodes 1212a to 1212i or the second electrode 1222. The drive unit is electrically connected to the processor 470. The drive unit may be connected to the processor 470 via an FPCB or a cable. In some implementations, a plurality of drive units may be provided. For example, the drive units may include a first drive unit 1310 and a second drive unit. The first drive unit 1310 may include an Integrated Circuit (IC). The first drive unit 1310 may apply a voltage to the first electrodes 1212a to 1212i upon receiving a signal from the processor 470. The first drive unit 1310 may apply a constant level of voltage to the first electrodes 1212a to 1212i. Alternatively, the first drive unit 1310 may apply different levels of voltage to each of the first electrodes 1212a to 1212i. The second drive unit may include an IC. The second drive unit may apply a voltage to the second electrode 1222 upon receiving a signal from the processor 470. The second drive unit may apply a constant level of voltage to the second electrode 1222. The first substrate 1210 may include a heating element, such as hot wire 1310'. The hot wire 1310' may be disposed on the first base substrate 1211. For example, the hot wire 1310' may be disposed along the rim of the 
Consider claim 11, Kim teaches the electrical stimulus is at least one of an applied voltage and an electrical field gradient (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0160].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the 
 Consider claim 12, Kim teaches images captured by the image sensor are analyzed by the controller and wherein the controller provides the analysis for use in at least one of: headlamp control, autonomous vehicle control, lane departure warning, lane keeping assist, adaptive cruise control, forward collision warning, rear collision warning, pedestrian detection, traffic sign recognition, object detection, parking assist, and blind spot detection ([0538] – [0553] and Fig. 28 - 30).
Consider claim 13, Kim teaches an imaging system comprising: an image sensor ([0145] – [0150] and Fig. 3 - 5); an electrowetting lens positioned in proximity to a front of the image sensor, the electrowetting lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0161].  The image sensor may be located at the ; and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor ([0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor. [0224] – [0229] and Fig. 3 – 5); and a controller coupled to the electrowetting lens and configured to select a field of view of the image sensor from the plurality of possible fields of view by selecting the electrical stimulus to be applied to the electrowetting lens (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For wherein the controller selects two different electrical stimuli so as to alternate the field of view of the image sensor back and forth to simultaneously obtain a first image stream with a first field of view and a second image stream with a second field of view, which is different from the first field of view (referring to FIG. 21, the processor 470 may change the focal distance of the variable lens 300 to take the first state VLFL. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the left side based on the direction of travel of the vehicle at the first distance ahead of the vehicle.  The processor 470 may acquire a first image IM1 when the focal distance of the variable lens 300 is in 
However, in this implementation, Kim’s system does not explicitly teach a first image stream and a second image stream.
In another implementation, Kim’s system teaches a first image stream and a second image stream ([0585] – [0600]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of obtaining a first image stream and a second image stream because such incorporation would facilitate the implementation of object detection, object verification, and object tracking.  [0585] – [0600]. 

In an analogous art, Bassi suggests a real-time visual system complements its cameras with a component for displaying the constructed surround-view and individual raw or processed feeds from the cameras.
Bassi teaches the controller supplies the first image stream and the second stream to at least one display to be displayed simultaneously ([0043], [0048], [0050] – [0053], [0057])
Kim’s system coupled with Bassi’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Bassi’s suggestion because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  The resulting modification would allow Kim’s system to simultaneously display different field of views of the vehicle camera in different display areas of a Head-Up Display (HUD) when activating the turn-signal to indicate lane change.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of displaying simultaneously in different areas of a first display the first image stream and the second image stream because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  [0048] and [0057].
Consider claim 14, Kim teaches the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the first field of view to be shifted relative to the second field of view (A voltage may be applied to the first electrodes under the control of the processor.  For example, different levels of voltage may be respectively applied to each of the first electrodes under the control of the processor.  The liquid crystal layer may be disposed between the first substrate and the second substrate.  The liquid crystal layer may include a plurality of liquid crystal molecules.  The liquid crystal molecules may be driven from the horizontal direction to the vertical direction at a prescribed angle corresponding to the magnitude of a voltage applied thereto.  The focal point of the variable lens may be changed due to the prescribed angle of the liquid crystal molecules under the control of the processor.  [0288] – [0298]. FIGS. 14A to 14C are views referenced to describe an operation in which different levels of voltage are respectively applied to each of the first electrodes in accordance with an implementation. Referring to FIG. 14A, the processor 470 may control the levels of voltage 1410 respectively applied to each of the first electrodes 1212a to 1212i by controlling the first drive unit (e.g., first drive unit 1310 in FIG. 13). The arrangement 1420 of the liquid crystal molecules 1231 included in the liquid crystal layer 1230 may be converted so as to correspond to the levels of voltage applied to the first electrodes 1212a to 1212i. As illustrated in the example of FIG. 14B, the processor 470 may control the first drive unit 1310 so that a constant level of voltage 1430 is applied to the first electrodes 1212a to 1212i. In this case, the liquid crystal molecules 1231 included in the liquid crystal layer 1230 may have the arrangement 1440 for transmitting light introduced from the outside, rather than refracting the light. The 
Consider claim 15, Kim teaches the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the first field of view to be narrower or wider than the second field of view (FIG. 13 illustrates the first electrodes 1212a to 1212i arranged so as to extend in the up-down direction.  When the first electrodes 1212a to 1212i are arranged so as to extend in the up-down direction as described above, the Field Of View (FOV) in the left-right direction may be widened. As the number of first electrodes 1212a to 1212i is increased, the FOV in the left-right direction may be gradually widened. The variable lens 300 may further include a drive unit. The drive unit may apply a voltage to the respective first electrodes 1212a to 1212i or the second electrode 1222. The drive unit is electrically connected to the processor 470. The drive unit may be connected to the processor 470 via an FPCB or a cable. In some implementations, a plurality of drive units may be provided. For example, the drive units may include a first drive unit 1310 and a second drive unit. The first drive unit 1310 may include an Integrated Circuit (IC). The first drive unit 1310 may apply a voltage to the first electrodes 1212a to 1212i upon receiving a signal from the processor 470. The first drive unit 1310 may apply a constant level of voltage to the first electrodes 1212a to 1212i. Alternatively, the first drive unit 1310 may apply different levels of voltage to each 
Consider claim 16, Kim teaches the electrical stimulus is at least one of an applied voltage and an electrical field gradient (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may 
Consider claim 19, Bassi teaches the controller supplies the first image stream to a first display and supplies the second image stream to a second display ([0043], [0048], [0050] – [0053], [0057]).
Kim’s system coupled with Bassi’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Bassi’s suggestion because such incorporation would improve the safety of the driver and passengers by enhancing the views of the driver.  The resulting modification would allow Kim’s system to display different field of views of the vehicle camera via different displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of displaying the first image stream to a first display and the second image stream to a 
 Consider claim 20, Bassi teaches the controller supplies the first image stream and the second stream to a first display to be displayed simultaneously in different display areas of the first display ([0043], [0048], [0050] – [0053], [0057])
Kim’s system coupled with Bassi’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Bassi’s suggestion because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  The resulting modification would allow Kim’s system to simultaneously display different field of views of the vehicle camera in different display areas of a Head-Up Display (HUD) when activating the turn-signal to indicate lane change.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of displaying simultaneously in different areas of a first display the first image stream and the second image stream because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  [0048] and [0057].
Consider claim 24, Bassi teaches the controller supplies the first image stream to a first display and supplies the second image stream to a second display ([0043], [0048], [0050] – [0053], [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of displaying the first image stream to a first display and the second image stream to a second display because such incorporation would improve the safety of the driver and passengers by enhancing the views of the driver.  [0048] and [0057].
 Consider claim 25, Bassi teaches the controller supplies the first image stream and the second stream to a first display to be displayed simultaneously in different display areas of the first display ([0043], [0048], [0050] – [0053], [0057])
Kim’s system coupled with Bassi’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Bassi’s suggestion because such incorporation would improve the safety of the driver and passengers by providing the benefit that the driver will not have to look away from the road to check for traffic when making lane changes.  The resulting modification would allow Kim’s system to simultaneously display different field of views of the vehicle camera in different display areas of a Head-Up Display (HUD) when activating the turn-signal to indicate lane change.
.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of Bassi et al. (US 2016/0368417 A1) and Kuhlman et al. (US 2012/0287493 A1).
Consider claim 3, Kim teaches all the limitations in claim 2 but does not explicitly teach images captured by the image sensor are analyzed by the controller and wherein the controller generates control signals configured for use in controlling exterior lights of the vehicle.
In an analogous art, Kuhlman teaches images captured by the image sensor are analyzed by the controller and wherein the controller generates control signals configured for use in controlling exterior lights of the vehicle (Kuhlman teaches a vehicle equipped with the system, wherein the light source and the electrowetting lens cooperate to form a headlight for the vehicle to illuminate an area proximate to a roadway.  The system further includes an object detector as part of rear-view mirror assembly that incorporates a forward viewing camera for object detection.  When no object is detected proximate to the roadway by the object detector, the headlight may be operated by the controller to illuminate a first portion of the area.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known system that controls the direction of illumination of the headlight based on the result of the object detector because such incorporation would provide sufficient illumination of an object or location being viewed by the vehicle operator.  [0002].
Consider claim 5, Kim teaches the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the field of view to be shifted to correspond to an upcoming turn in a road on which the vehicle is traveling (referring to Fig. 22, the processor may receive driving information via interface unit.  The driving information may include driving speed information, steering information, turn-signal information, and predetermined path information.  [0490] – [0491].  The vehicle may receive a turn-signal input via the input unit.  The processor may receive turn-signal information via the interface unit from the input unit, the controller, or the lamp drive unit of the vehicle.  [0494] – [0495].  As exemplarily illustrated in FIG. 24, when the vehicle 100 turns to the left or to the right, detecting objects over a wide field of vision is required in order to prevent an accident. Because the driver is confronted with a new environment, which is different from an existing driving path, immediately after turned to the left or to the right at a low speed, a greater number of pieces of object information need to be provided within a short-distance range of the vehicle 100. An image 2410 may be acquired via the vehicle camera 200 .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of Bassi et al. (US 2016/0368417 A1) and Torres Rios et al. (US 2017/0190288 A1).
Consider claim 8, Kim teaches all the limitations in claim 7 but does not explicitly teach the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the field of view to be shifted around an interior of the vehicle to view different locations inside the vehicle.
Kim teaches that the vehicle camera may be located in the passenger compartment of the vehicle on the front windshield, a dashboard, a cockpit module, or a rear windshield so as to face the passenger compartment in order to acquire an image of the passenger compartment of the vehicle ([0359]).  Kim further teaches the processor may receive an input signal via the input unit that includes a user input unit configured to receive information from the user.  [0099], [0106], and [0413].  The processor may change the focal distance of the variable lens based on the received input signal ([0413]).  When the focal distance of the variable lens changes, the FOV changes as well.  For example, when the focal distance is reduced, the FOV is 
In an analogous art, Torres Rios discloses a system that is configured to capture images of the back seat occupant and the front seat occupant, focus on any back seat occupant and front seat occupant, and display the images of the back seat occupant on a front seat display and the images of the front seat occupant on a back seat display, so that parents are able to entertain and monitor children within a vehicle without compromising safety while the vehicle is traveling.  [0014] – [0015], [0017] – [0018], [0021] – [0023] and [0028].
With Kim’s system and Torres Rios’ suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Torres Rios’ suggestion because such incorporation would allow the parents to monitor children within a vehicle without compromising safety while the vehicle is traveling.  The resulting modification would allow Kim’s vehicle camera acquiring images of passenger compartment to change focal distance to view different locations (location of front seat occupants and location of back seat occupant) inside the vehicle, and display the images of front seat occupant to the back seat display and the images of back seat occupant to the front seat display.
the controller varies the electrical stimulus to be applied to the electrowetting lens to thereby cause the field of view to be shifted around an interior of the vehicle to view different locations inside the vehicle ([0099], [0106], and [0413] of Kim and [0014] – [0015], [0017] – [0018], [0021] – [0023] and [0028] of Torres Rios).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of shifting field of view of the camera to view different locations inside the vehicle because such incorporation would allow parents to entertain and monitor children within a vehicle without compromising safety while the vehicle is traveling.  [0003] – [0004].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of Bassi et al. (US 2016/0368417 A1) and Jung et al. (US 2016/0262615 A1).
Consider claim 17, Kim teaches all the limitations in claim 13 but does not explicitly teach the image sensor is located in one of: a security camera, a smartphone, a laptop computer, and a notebook computer.
Jung teaches the image sensor is located in one of: a security camera, a smartphone, a laptop computer, and a notebook computer ([0098] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of embedding the image sensor in a smartphone because such incorporation would .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of and Jung et al. (US 2016/0262615 A1) and Determan et al. (US 8,705,808 B2).
Consider claim 21, Jung teaches an imaging system for scanning a person’s irises ([0098] – [0102], [0168] – [0170], [0189] – [0196], Fig. 1, Fig. 19, and Fig. 20), the imaging system comprising: an image sensor ([0098]).
However, Jung does not explicitly teach an electrowetting lens positioned in proximity to a front of the image sensor, the electrowetting lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged; and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor; and a controller coupled to the electrowetting lens and configured to select a field of view of the image sensor from the plurality of possible fields of view by selecting the electrical stimulus to be applied to the electrowetting lens, wherein the controller selects at least two different fields of view to capture images of both eyes of the person.
In an analogous art, Kim suggests an image sensor with a variable lens configured to be controlled to alter light to be introduced into the image sensor.  As a result, the focal distance of the camera can be changed.  [0160] – [0161].
Kim teaches an electrowetting lens positioned in proximity to a front of the image sensor, the electrowetting lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor.  [0224] – [0229] and Fig. 3 - 5); and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor ([0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid ; and a controller coupled to the electrowetting lens and configured to select a field of view of the image sensor from the plurality of possible fields of view by selecting the electrical stimulus to be applied to the electrowetting lens (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor.  [0224] – [0229] and Fig. 3 - 5), controller selects at least two different fields of view to capture images of both eyes of the person ([0098] – [0102], [0168] – [0170], [0189] – [0196], Fig. 1, Fig. 19, and Fig. 20 of Jung and [0160] – [0161], [0224] – [0229] and Fig. 3 – 5 of Kim.  Although Jung teaches scanning one iris of the user at a time, Jung teaches scanning user’s iris before moving and after moving.  It teaches scanning the user’s irises at a different time.  Under the broadest reasonable interpretation, the claim does not require that the scanning of a person’s irises happen at the same time.  Therefore, Jung teaches the limitations.).
Incorporating the known technique of embedding the image sensor taught by Kim in Jung’s imaging system (smartphone) would enhance the security of the smartphone.  Jung’s imaging system detects a position of the iris (or pupil) on the basis of the captured image.  [0098] and [0168] of Jung.  Kim teaches when an object is detected in an image, the processor may change the ROI of the image so as to clearly display the detected object.  For example, the processor may adjust the focal distance of the variable lens so that the detected object is focused on.  [0428] of Kim.  The image sensor would help capture better image to enhance the accuracy of Jung’s iris detection because Jung’s imaging system detects a position of the iris (or pupil) on the basis of the captured images.  The better the image is the better accuracy of Jung’s iris detection will be.  Because of the higher accuracy of the iris detection, the security of Jung’s imaging system (smartphone) is enhanced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of embedding an electrowetting lens positioned in proximity to a front of the image sensor 
However, the combination of Kim and Jung does not explicitly teach the controller initially sets a wide field of view to capture the person’s face and identify the location of their eyes and then selects at least two different zoomed fields of view to capture images of both eyes of the person.
Determan teaches the controller initially sets a wide field of view to capture the person’s face and identify the location of their eyes and then selects at least two different zoomed fields of view to capture images of both eyes of the person (col. 4, line 35 – col. 5, line 15.  Step 41 acquire iris images.  Because more than one iris images are acquired, it would have been obvious to one of ordinary skill in the art that images of both eyes are acquired with different fields of view.).
The combined system of Kim and Jung coupled with Determan’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combined system of Kim and Jung to incorporate Determan’s suggestion because such incorporation would improve the overall accuracy of the recognition of a person.  Col. 2, line 45 – col. 3, line 23.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of capturing the person’s face because such incorporation would improve the overall accuracy of the recognition of a person.  Col. 2, line 45 – col. 3, line 23.



   
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0293198 A1) in view of Penilla et al. (US 9,348,492 B1).
Consider claim 23, Kim teaches an imaging system for scanning of a person’s face for facial recognition system, the imaging system comprising: an image sensor ([0145] – [0150] and Fig. 3 - 5); an electrowetting lens positioned in proximity to a front of the image sensor, the electrowetting lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal ; and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor ([0160] – [0161].  The image sensor may be located at the rear of the variable lens. The variable lens may be located at the front of the image sensor.  The variable lens may include a liquid crystal layer.  The variable lens may change the light to be introduced to the image sensor based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor.  For example, the variable lens may refract the light to be introduced to the image sensor.  In this case, the variable lens may change the focal distance.  The variable lens may perform various lens functions under the control of the processor. [0224] – [0229] and Fig. 3 – 5); and a controller coupled to the electrowetting lens and configured to select a field of view of the image sensor from the plurality of possible fields of view by selecting the electrical stimulus to be applied to the electrowetting lens (the variable lens may be configured to be controlled to alter light to be introduced into the image sensor.  For example, the variable lens may change the light to be introduced into the image sensor so as to change the focal distance of the camera.  The variable lens may include liquid lens crystals.  The variable lens may change the light that is to be introduced into the image sensor based on the arrangement of liquid crystals.  For example, the variable lens may change the path of light to be introduced into the image sensor, thereby changing the focal distance of the camera. [0160] – [0161].  The image sensor may be located at the rear of the variable 
However, Kim does not explicitly teach an imaging system for scanning of a person’s face for facial recognition system.
In an analogous art, Penilla teaches an imaging system for scanning of a person’s face for facial recognition system (col. 10, line 60 – col. 11, line 10; col. 19, lines 5-35).
Kim’s system coupled with Penilla’s suggestion, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kim’s system to incorporate Penilla’s suggestion because such incorporation would allow the user to customize and access his/her unique settings in his/her own account.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of scanning a person’s face for a facial recognition system because such incorporation would allow the user to customize and access his/her unique settings in his/her own account.  col. 10, line 60 – col. 11, line 10; col. 19, lines 5-35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486